ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that KEVIN P. BOSIES, of EN-GLISHTOWN, who was admitted to the bar of this State in 1984, be suspended from the practice of law for a period of six months for violation of RPC 1.1(a) and (b) (gross neglect and pattern of neglect), RPC 1.2(a) (scope of representation), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate) and RPC 8.4(c) (misrepresentation), and the Disciplinary Review Board having further recommended that respondent’s restoration to practice be conditioned on a psychiatric report attesting to respondent’s fitness to practice, and that respondent be required to practice under the supervision of a proctor for a period of one year after reinstatement, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted and respondent is suspended from the practice of law for a period of six months, effective December 7, 1994, and until the further Order of the Court; and it is further
ORDERED that prior to filing a petition for reinstatement to practice respondent submit a report by a psychiatrist approved by the Office of Attorney Ethics attesting to respondent’s fitness to practice law; and it is further
ORDERED that on reinstatement, respondent practice law under the supervision of a proctor approved by the Office of Attorney Ethics for a period of one year and until further Order of the Court; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full *170record of the matter, be added as a permanent part of the file of said KEVIN P. BOSIES as an attorney at law of the State of New Jersey; and it is further
ORDERED that KEVIN P. BOSIES be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Administrative Guideline No. 28 of the Office of Attorney Ethics dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that KEVIN P. BOSIES reimburse the Office of Attorney Ethics and the Disciplinary Review Board for appropriate administrative costs.
WITNESS, the Honorable Robert L. Clifford, Presiding Justice, at Trenton, this 15th day of November, 1994.